Citation Nr: 1718342	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1960 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with regard to the Veteran's claim.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In this regard, the Veteran asserts that he has a current left knee disability that is related to his active service.  In particular, at his January 2017 Board hearing, he testified that he injured his left knee during his active service.  See January 2017 Board Hearing Transcript (reflecting the Veteran's report that he injured his left knee when he fell in heavy snow while stationed in Japan in April 1961, that he reported the injury and his subsequent knee pain to his superiors, and that he was told to "just walk it off or take some aspirins for the pain"); September 2013 Letter from the Veteran (concerning the onset of his left knee condition).  He additionally testified that he continued to experience left knee symptoms, including pain, during and in the years following his active service, and that initially he sought treatment for his left knee condition within approximately five years of his discharge.  See id. 

The Board notes that the Veteran is competent to report both the onset and continuity of his left knee symptomatology, as experiencing a knee injury and resultant symptomatology is certainly capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Veteran is also competent to report undergoing continuous medical treatment for left knee problems from various private treatment providers since his discharge.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting the onset and continuity of his left knee pathology, or his post-service medical treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Nevertheless, although the Veteran submitted a copy of a patient card from Dr. R.S. reflecting that he underwent a total left knee replacement in May 2006, there is no medical evidence of record reflecting treatment for or diagnoses of any left knee pathology during the pendency of this claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And the Veteran has not been afforded a VA examination concerning his claimed left knee disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  

Given his contentions, and in light of VA's duty to assist, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disability has a causal connection or association with service.  See McLendon, 20 Vet. App. at 83.  Therefore, on remand, he should be afforded an appropriate VA examination for an opinion as to the nature and likely etiology of his claimed left knee disability.  

As the case is being remanded, the Veteran should also be afforded another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain on his behalf.  This is especially important because it appears that he has undergone significant private medical treatment for his left knee disability; however, as yet, no medical records concerning this treatment have been associated with the claims file.  See January 2017 Board Hearing Transcript (reporting receiving treatment for his left knee, including from Dr. A. at "Santa Rosa" in the late 1960's and from Dr. S. at Southeast Baptist Hospital in 1986); January 2015 Submission of Medical Records (containing a copy of a patient card from Dr. R.S. of Sports Medicine Associates reflecting that he underwent a total left knee replacement in May 2006) 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim of entitlement to service connection for a left knee disability.  In particular, information concerning private treatment from Dr. A. at "Santa Rosa" in the late 1960's, from Dr. S. at Southeast Baptist Hospital in 1986, and from Dr. R.S. of Sports Medicine Associates in May 2006, should be requested.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  After completion of the above development, schedule an appropriate VA compensation examination to assist in determining the nature and etiology of the Veteran's claimed left knee disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies. 

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current disorders of the left knee found to be present.

As to each identified disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current condition affecting his left knee had its clinical onset during active service or is related to any in-service disease, event, or injury.

In addition, if any left knee arthritis is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that such arthritis became manifest to a degree of 10 percent within one year from date of termination of service.  

In rendering these opinions, the examiner must consider and address the Veteran's statements and testimony, including the January 2017 Board Hearing Testimony and the September 2013 Correspondence, concerning the Veteran's reported in-service injury and post-service left knee manifestations.  The examiner is advised that, as discussed in detail above, the Veteran is competent to report both that he injured his left knee during his active service and that he experienced continued left knee symptomatology during and since his active service, as such matters are certainly capable of lay observation.  The examiner is also advised that the Board finds his testimony concerning the onset and continuity of his left knee symptoms to be credible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




